—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 2, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
Testimony from police officers that, prior to the subject robbery, defendant, who was previously known to the police, and his cohorts were following middle aged and elderly men and staring at their pockets does not constitute evidence of uncharged crimes (People v Mateen, 227 AD2d 350, lv denied 88 NY2d 989) and was admissible on the contested issues of identification and acting in concert, and to complete the narrative of the events surrounding the charged crime.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Lerner, P. J., Sullivan, Nardelli, Rubin and Saxe, JJ.